Case: 14-31067      Document: 00513691908         Page: 1    Date Filed: 09/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 14-31067                              FILED
                                  Summary Calendar                    September 26, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
EDDIE WILLIAMS,

                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-1112


Before HIGGINBOTHAM, HAYNES and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Eddie Williams, Louisiana prisoner # 303316, was convicted of the
aggravated rape of a juvenile, and he was sentenced to life in prison. The
district court denied his 28 U.S.C. § 2254 petition but granted a certificate of
appealability on one issue: whether Williams was denied his right to confront
his accuser when the trial court admitted DNA evidence based on the
testimony of a supervisor at the laboratory that performed the DNA testing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31067    Document: 00513691908     Page: 2   Date Filed: 09/26/2016


                                 No. 14-31067

We review the district court’s factual findings for clear error and the legal
conclusions de novo. Hatten v. Quarterman, 570 F.3d 595, 599-600 (5th Cir.
2009).
      We agree with the Respondent that Williams has not exhausted his state
remedies as required by § 2254(b) and (c) as to the stand-alone Confrontation
Clause claim recognized by the district court. See Baldwin v. Reese, 541 U.S.
27, 29 (2004); Smith v. Quarterman, 515 F.3d 392, 402 (5th Cir. 2008).
However, even if Williams had exhausted his state remedies for this claim, his
claim fails on the merits. See § 2254(b)(2). Here, the supervisor of the DNA
laboratory testified as an expert who had a personal connection to the scientific
testing and actively reviewed the results of the forensic analyst’s testing and
signed off on the report. The supervisor thus was able to testify to the results
without violating the confrontation rights of Williams. Cf. Bullcoming v. New
Mexico, 564 U.S. 647, 652, 655 (2011).
      Accordingly, the judgment of the district court is AFFIRMED.           The
Respondent’s motion for leave to file a surreply brief is GRANTED.




                                         2